Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 24, 2014

                                      No. 04-14-00036-CV

                               IN THE INTEREST OF A.M.E.,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-PA-00043
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
        The trial court signed a final judgment on July 10, 2013. On January 14, 2014, appellant
filed a notice of restricted appeal. A notice of restricted appeal must be filed within six months
after the judgment is signed. See TEX. R. APP. P. 26.1(c). Therefore, the notice of appeal was due
to be filed on January 10, 2014, four days before appellant filed his notice of appeal. A motion
for extension of time to file the notice of appeal was due on January 27, 2014. See TEX. R. APP.
P. 26.3. Although appellant filed a notice of appeal within the fifteen-day grace period allowed
by Rule 26.3, he did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Texas Rule of Appellate Procedure
26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the
predecessor to Rule 26). However, the appellant must offer a reasonable explanation for failing
to file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       We, therefore, ORDER appellant to file, within fifteen days from the date of this order, a
response presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3(c).


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court